Title: Sept. 7. 1796. Wednesday.
From: Adams, John
To: 


       Belcher, Bass and Sullivan gone to mow the Marsh and get out the Thatch at Penny ferry.
       Billings laying Wall. Thomas, carting Earth. Stetson, widening the Brook to seven feet at 9d. Pr. Rod and a dinner. Brisler and James preparing, Yesterday and to day, the Cyder Mill, Press, and Casks.
       Yesterday Jackson Field came to offer me Mount Arrarat at Three hundred Dollars. I could not agree. He fell to 275. I could not agree. He fell to 250 reserving the Right to work in Stone with one hand, for Life. I agreed at length to this extravagant Price and have drawn the Deed this Morning.
       This Afternoon He came and took the Deed to execute and acknowledge.
      